Citation Nr: 1725717	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-11 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 20, 2011, for the award of service connection for degenerative disc disease of the thoracolumbar spine.

(The issue of whether there is clear and unmistakable error (CUE) in a February 1982 Board of Veterans' Appeals (Board) decision that denied service connection for residuals of an injury to the low back is addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1974.
      
This matter comes before the Board on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for degenerative disc disease of the thoracolumbar spine, effective January 20, 2011.  The Veteran subsequently appealed with respect to the propriety of the effective date.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of any additional evidence or argument; however, none has been provided to date.  

Also at such time, the Veteran submitted a motion to advance his case on the docket based on severe financial hardship and subsequently forwarded supporting documentation reflecting an outstanding bill for $85,319.95.  In this regard, appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims, although this is extremely rare.  In the instant case, the evidence indicates that the Veteran does not meet the requisite 75 year age requirement.  There is also insufficient supporting medical evidence to demonstrate that he has an illness so serious or grave in nature that advancement is warranted.  Neither is there evidence that demonstrates severe financial hardship such as a pending bankruptcy, home foreclosure, or homelessness.  General financial difficulties alone are insufficient.  Finally, there is no evidence of administrative error resulting in a significant delay or misinterpretation of a question of law.  Consequently, in the absence of sufficient cause, the Veteran's motion to advance his case on the docket is denied.  

In his April 2013 substantive appeal and at his April 2016 Board hearing, the Veteran alleged that there was CUE in a March 1994 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a back condition.  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, as noted in the Introduction, the Veteran has alleged CUE in a March 1994 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a back condition.  As the outcome of such motion may impact his current appeal for an effective date prior to January 20, 2011, for the award of service connection for degenerative disc disease of the thoracolumbar spine, the instant matter is inextricably intertwined with the CUE motion. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). As such, Board consideration of the Veteran's current appeal for an earlier effective date for the award of service connection for his back disability must be deferred pending the AOJ's adjudication of his CUE motion.

Accordingly, the case is REMANDED for the following action:

After adjudicating the referred claim of whether there is CUE in a March 1994 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a back condition, readjudicate the Veteran's appeal for an effective date prior February 28, 2011, for the award of service connection for TBI based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




